DETAILED ACTION
 
1.           This office action is a response to the Application/Control Number: 16/325,094 filed 02/12/2019.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2021 has been entered.

Claims Status
3.	This office action is based upon claims received on 11/25/2020, which replace all prior or other submitted versions of the claims.
	-Claims 1-68, 70, 79 marked as cancelled
	- Claim 89, 90 are new.
-Claims 69, 71, 72, 78, and 80-82 are amended
-Claims 69, 71-78, 80 - 90 are pending.
-Claims 69, 71-78, and 80-90 are rejected.

Notice of Pre-AIA  or AIA  Status
4.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
5.            The information disclosure statement (IDS) submitted on 01/11/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Priority
6.            Acknowledgment is made of the national stage Application/Control Number: 16/325,094 based upon a continuation of PCT/CN2016/095065 filed 08/12/2016.

Response to Arguments/Remarks
7.           Applicant's remarks, see page 11-17, filed with 01/27/2021 RCE and dated 11/25/2020, with respect to the REMARKS/ARGUMENTS, have been acknowledged.  Applicant’s remarks pertaining to After Finals are addressed in associated advisory action issued 12/10/2020.

8.	Applicant's remarks/arguments, see page 12, filed with 01/27/2021 RCE and dated 11/25/2020, with respect to the Claim Objection, have been considered.  The claim objection pertaining to Claim 82 in the previous office action has been withdrawn.  

9.	Applicant's remarks/arguments, see page 12-15, filed with 01/27/2021 RCE and dated 11/25/2020, with respect to the Claim Rejections-35 U.S. C § 103, have been considered but are moot because the arguments do not apply to the new grounds of rejection being used in the current rejection. 
	The Applicant in its remarks/arguments indicates (See Page 14 lines 14-20 & line 27-31) amendments to Claim 69 as now disclose limitations “requiring that the first terminal determine a transmission resource based on the terminal type of the first terminal send, using the communications interface, and the transmission resource, a signal comprising the first information to a second terminal, and avoid signal interference between the first terminal and the second terminal”, and further indicates its remarks (See page 16 line 6) that Claim 78 and 82 have been amended to include similar limitations.
	The current office action utilizing Claim 69 as an example representing “similar limitations” identified by applicant also for Claims 78 and 82, presents a rejection under 35 U.S.C. 103, combining the disclosures of Yasukawa et. al (US-20180234977-A1) and Li et. al (US-20190373622-A1), as disclosing not only the specific features identified by applicant as noted below, but also Claim 69 presented as a whole.
	[ and]] determine the transmission resource based on the terminal type of the first terminal (Yasukawa – FIG. 6 & ¶0042 (lines 10-15) The user apparatus UE may receive the RSU identification signal by monitoring the entire resource pool allocated for a PSCCH, a PSSCH, or a PSDCH. Further, the RSU identification signal may be transmitted by using a resource pool especially allocated for the RSU identification signal. The user apparatus UE may receive the RSU identification signal by monitoring only the especially allocated resource pool; ¶0046 (lines 5-9) UE identified RSU1 via RSU specific resource pool; NOTE: RSU selects resource to transmit SCI from RSU resource pool and receiving UE identifies RSU via resource pool allocation); 
send, using the communications interface, and the transmission resource, a signal comprising the first information to a second terminal (Yasukawa – FIG. 6 &¶0040 Fig. 6 & ¶0040 RSU 1 transmits an RSU identification signal (S11); RSU1 sends signal that identifies RSU1 to receiving UE); 
and avoid signal interference between the first terminal and the second terminal ( Yasukawa FIG. 6 & ¶0046 (lines 1-5):  RSU 1 may transmit a D2D signal (PSCCH, PSSCH, PSDCH, etc.) by using a special carrier (e.g., V2X dedicated carrier for the RSU), or, a special time/frequency resource pool (e.g., RSU dedicated resources) ; FIG. 6 & ¶0049 (lines 4-8) .., in order to cause the radio resources allocated for multiple user apparatuses to be orthogonal to each other, the RSU 1 selects from the resource pool a radio resource other than the radio resources that have already been allocated for other user apparatuses UE; NOTE: RSU 1 allocates to receiving UE orthogonal resources from resources already allocated including those allocated to RSU signals – orthogonal resource pools avoid interference between RSU1 and receiving UE).
	The Examiner directs the applicant to the individual rejections presented in this office action for independent Claims 69, 78, and 82, pertaining to rejections disclosing the features of each independent claim as a whole.
	With regards to applicant’s remarks (See Page 14 (lines 31), (Page 15 lines (1-2)) pertaining to:
 “The Office Action ..does not support a conclusion that one of ordinary skill in the art would look to the references and find motivation to combine them in the manner claimed”, the examiner respectfully contends that applicant’s remarks are moot because the arguments do not apply to the new grounds of rejection being used in the current rejection.  
However, while not applicable to the current rejection as the examiner contends herein above, in the interest of advancing prosecution, in response to applicant’s remarks (See Page 14 (lines 31), (Page 15 lines (1-2)) that a rejection per applicant’s interpretation has no teaching, suggestion, or motivation to combine references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
	Individual rejections addressing each of the dependent claims presented are further more presented in this office action.
The rejection has been revised and set forth below according to the amended claims (see Office Action).

Claim Objections (minor informalities)
10.	Claims 69 are objected to because of the following informalities:
Claim 69 recites the following section: “[ and]] determine the transmission resource based on the terminal type of the first terminal”.  The term “the transmission resource” is introduced in the claim for the first time, and while the term “the transmission resource” raises the issue of lack of antecedence, when compared to the recitation of claim 69 in applicant’s remarks/arguments page 14, applicant references this same claim limitation as  “determine a transmission resource based on the terminal type of the first terminal”.  Hence, the examiner presumes that the recitation of the term  “the transmission resource” in the claim 69 limiation “[ and]] determine the transmission resource based on the terminal type of the first terminal”, is a possible typographical error.  Appropriate review and correction is required.
Claim 82 recites the following section: avoid signal interference between first and second terminals of vehicle user equipment (VUE) and pedestrian user equipment (PUE)”.  It appears the applicant’s objective for the amendment may be interpreted under broadest reasonable interpretation to include one of many combinations including:
A. “avoid signal interference between first and second terminals” whereby the first terminal is a “vehicle user equipment (VUE)” and the second terminal is a “pedestrian user equipment (PUE)”
B. “avoid signal interference between first and second terminals” of a vehicle user equipment (VUE) and first and second terminals of a “pedestrian user equipment (PUE)”.
C. “avoid signal interference between first and second terminals” of a vehicle user equipment (VUE) and a “pedestrian user equipment (PUE)” .

  Examiner interprets claim limitation as best possible, and requires applicant to appropriately review and questions applicant to identify which of the possible interpretations is the applicant’s objective for this amendment, and correct the claim limitation appropriately.

Claim Rejections - 35 USC § 103
11.            The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections
set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102
and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory
basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and
the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the
examiner presumes that the subject matter of the various claims was commonly owned as of the
effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised
of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that
was not commonly owned as of the effective filing date of the later invention in order for the examiner
to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art
against the later invention.

12.            Claims 69, 89, 90 are rejected under 35 U.S.C. 103 as being unpatentable over Yasukawa et. al (US-20180234977-A1) referenced hereafter as “Yasukawa” in view of Li et. al (US-20190373622-A1), referenced hereafter as “Li” .
Regarding Claim 69 (Currently Amended) Yasukawa teaches: A first terminal (Yasukawa - ¶0036 (lines 1-7): disclosed is a user apparatus types such as vehicle and pedestrian UEs including RSU type UEs (UE type RSU)"- user apparatus UE including functions of UE, and a "base station type RSU; FIG. 6 – RSU 1 – A first terminal), 
comprising: a system bus; a memory coupled to the system bus and configured to store a computer executable instruction; a communications interface coupled to the system bus and configured to communicate with another device; and a processor coupled to the system bus and configured to run the computer executable instruction (Yasukawa – FIG. 13 & ¶0116 configuration of user apparatus UE and RSU 1 ..including a processor 1001, a memory 1002, a storage 1003, a communication apparatus 1004, an input apparatus 1005, an output apparatus 1006, and a bus 1007; FIG.13 & ¶0118: Functions of UE and RSU 1 realized by causing ..software (program) to be read into processor 1001 and the memory 1002, causing processor 1001 to perform calculations, to control communications performed by communication apparatus 1004, and data reading/writing to/from memory 1002 & storage 1003; NOTE; For RSU1 UE processor, memory, storage, communication apparatus coupled to a bus, processor executing software to communicate via communication apparatus for communication functions (see Fig. 6 - 9) ) 
to enable the first terminal to: set first information, wherein the first information indicates a terminal type of the first terminal (Yasukawa - ¶FIG 5 & ¶0035: discloses setting of various information elements in MAC sub header or MAC header; Fig. 6 & ¶0040 RSU 1 transmits an RSU identification signal (S11); Fig. 6 & ¶0041 the RSU 1 may have a special address.. upon receiving the RSU identification signal, the user apparatus UE can determine that the RSU identification signal has been transmitted from the RSU 1 based on the address; FIG. 6 & ¶0042 (lines 1-8) RSU identification signal .. is an SCI including the address transmitted using a PSCCH, may be a MAC PDU including the address in the MAC header or the like transmitted by using a PSSCH, or may be a signal including the address transmitted by using a PSDCH; NOTE: RSU 1 (RSU type UE) transmits RSU identification signal on SCI (Sidelink Control Information) with identification information set in a PSCCH, in an information element of a MAC header of a MAC PDU, PSDCH , where this set identification information (first information) identifies the RSU (RSU type UE) to the receiving UE), 
and wherein the first information comprises: a demodulation reference signal (DMRS) (Yasukawa – FIG. 6 & ¶ 0045 (lines 1-6) Further, the RSU 1 may transmit a D2D signal including a special DM-RS sequence (DM-RS sequence different from other user apparatuses UE and other RSUs), which upon receiving the D2D signal including the special DM-RS sequence, the user apparatus UE can determine that the D2D signal has been transmitted from the RSU 1; NOTE: RSU1 further transmits a D2D signal (all D2D signals) with a special DMRS which UE utilizes to identify RSU1); 
and an information element (IE) of Media Access Control (MAC) information ( Yasukawa - FIG. 6 & ¶0042 (lines 1-8) RSU identification signal .. is an SCI including the address transmitted using a PSCCH, may be a MAC PDU including the address in the MAC header or the like transmitted by using a PSSCH, or may be a signal including the address transmitted by using a PSDCH; NOTE: RSU 1 transmits RSU identification signal on SCI (Sidelink Control Information) with identification information set in an information element of the MAC header of a MAC PDU where this set identification information identifies the RSU to the receiving UE);
[ and]] determine the transmission resource based on the terminal type of the first terminal (Yasukawa – FIG. 6 & ¶0042 (lines 10-15) The user apparatus UE may receive the RSU identification signal by monitoring the entire resource pool allocated for a PSCCH, a PSSCH, or a PSDCH. Further, the RSU identification signal may be transmitted by using a resource pool especially allocated for the RSU identification signal. The user apparatus UE may receive the RSU identification signal by monitoring only the especially allocated resource pool; ¶0046 (lines 5-9) UE identified RSU1 via RSU specific resource pool; NOTE: RSU selects resource to transmit SCI from RSU resource pool and receiving UE identifies RSU via resource pool allocation); 
send, using the communications interface, and the transmission resource, a signal comprising the first information to a second terminal (Yasukawa – FIG. 6 &¶0040 Fig. 6 & ¶0040 RSU 1 transmits an RSU identification signal (S11); RSU1 sends signal that identifies RSU1 to receiving UE); 
and avoid signal interference between the first terminal and the second terminal ( Yasukawa FIG. 6 & ¶0046 (lines 1-5):  RSU 1 may transmit a D2D signal (PSCCH, PSSCH, PSDCH, etc.) by using a special carrier (e.g., V2X dedicated carrier for the RSU), or, a special time/frequency resource pool (e.g., RSU dedicated resources) ; FIG. 6 & ¶0049 (lines 4-8) .., in order to cause the radio resources allocated for multiple user apparatuses to be orthogonal to each other, the RSU 1 selects from the resource pool a radio resource other than the radio resources that have already been allocated for other user apparatuses UE; NOTE: RSU 1 allocates to receiving UE orthogonal resources from resources already allocated including those allocated to RSU signals – orthogonal resource pools avoid interference between RSU1 and receiving UE).  
Yasukawa does not appear to explicitly disclose or strongly suggest: a mask of a demodulation reference signal (DMRS)
Li discloses: wherein the first information comprises: a mask of a demodulation reference signal (DMRS) (Li – See FIG. 4 & ¶0049 (lines 1-2), ¶0052 (lines 1-3) Device A senses for SA signal from other devices and selects transmission resource for Device A; FIG. 4 & ¶0055(lines 15-20) to ensure proper distinction/decoding of received SA from other devices, multiple DMRS are defined such that various sending devices may use different DMRS sequences; ¶0059 (lines 2-18) Vehicle (VUE), Pedestrian (PUE), and RSU (RSU type UE) are identified with different device type indexes which determine individual orthogonal cover codes (OCC) and cyclic shifts (CS) for a DMRS sequence mapped to PUE, VUE, RSU type UEs characteristic transmissions.. whereby probability of successfully receiving SAs of sending devices of different types transmitted within one RB, may be improved; NOTE: Device A is able to distinguish SAs from PUE type, VUE type, RSU type UE devices, based upon PUE, VUE, RSU UE specific DMRS sequences generated by OC and OCC (Mask of DMRS sequence) utilizing the device indexes of the PUE type, VUE type and RSU type UEs – DMRS mapped to distinguish PUE, VUE and RSU type UEs via OC and OCC )
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yasukawa with the teaching of Li, since it enables improving decoding performance of the SA and received power measuring accuracy, and thereby enhancing V2X performances in a case, where multiple device types exist simultaneously (Li See ¶0059))

Regarding Claim 89 (New) Yasukawa in view of Li teaches: The first terminal of claim 69, 

furthermore Yasukawa discloses: wherein the transmission resource is a Sidelink Control Information (SCI) resource (Yasukawa – See FIG. 3B ¶ 0031 (lines 3-8): The transmission side user apparatus UEa transmits (indicates/reports) a Data transmission resource to a reception side user apparatus UEb by using SCI ( Sidelink Control Information) through a resource selected from the Control resource pool, and transmits Data by using the Data transmission resource; ¶0042 (lines 1-15) RSU identification signal .. is an SCI including the address transmitted using a PSCCH ; The user apparatus UE may receive the RSU identification signal by monitoring the entire resource pool allocated for a PSCCH, a PSSCH, or a PSDCH. Further, the RSU identification signal may be transmitted by using a resource pool especially allocated for the RSU identification signal. The user apparatus UE may receive the RSU identification signal by monitoring only the especially allocated resource pool; NOTE: RSU identification is on SCI mapped to a preset resource pool for identification signal or SCI resource pool and furthermore UE control and Data resource pools can be preset).

Regarding Claim 90 (New) Yasukawa in view of Li teaches:  The first terminal of claim 89, 
furthermore Yasukawa discloses: wherein in a manner of identifying the terminal type of the second terminal, the processor is further configured to run the computer executable instruction to enable the first terminal to: determine whether the Sidelink Control Information (SCI) resource and a data resource satisfy a preset mapping relationship (Yasukawa – See Para 0031 (lines 3-8): See above claim 89: UE control and data resource pools are prest; ¶0042 (lines 1-15) RSU identification signal .. is an SCI including the address transmitted using a PSCCH ; The user apparatus UE may receive the RSU identification signal by monitoring the entire resource pool allocated for a PSCCH, a PSSCH, or a PSDCH. Further, the RSU identification signal may be transmitted by using a resource pool especially allocated for the RSU identification signal. The user apparatus UE may receive the RSU identification signal by monitoring only the especially allocated resource pool; NOTE: RSU identification is on SCI mapped to a preset resource pool for identification signal or SCI resource pool and furthermore UE control and Data resource pools can be preset); 
identify that the second terminal is a user equipment when the SCI resource and the data resource satisfy the preset mapping relationship (Yasukawa - FIG. 6 & ¶0042 (lines 10-15) The user apparatus UE may receive the RSU identification signal by monitoring the entire resource pool allocated for a PSCCH, a PSSCH, or a PSDCH. Further, the RSU identification signal may be transmitted by using a resource pool especially allocated for the RSU identification signal. The user apparatus UE may receive the RSU identification signal by monitoring only the especially allocated resource pool; ¶0046 (lines 5-9) UE identifies RSU1 via RSU specific resource pool; NOTE: RSU1 (RSU Type UE) selects resource to transmit SCI from RSU resource pool and UE receiving signal from RSU1 identifies RSU (RSU Type UE) via resource pool allocation of received signal); 
furthermore Li discloses: identify that the second terminal is a vehicle user equipment (VUE) ((Li – See ¶0059 (lines 2-18) Vehicle (VUE), Pedestrian (PUE), and RSU (RSU type UE) are identified with different device type indexes which determine individual orthogonal cover codes (OCC) and cyclic shifts (CS) for a DMRS sequence mapped to PUE, VUE, RSU type UEs characteristic transmissions.. whereby probability of successfully receiving SAs of sending devices of different types transmitted within one RB, may be improved; NOTE: Device A is able to distinguish SAs from PUE type, VUE type, RSU type UE devices, based upon PUE, VUE, RSU UE specific DMRS sequences generated by OC and OCC (Mask of DMRS sequence) utilizing the device indexes of the PUE type, VUE type and RSU type UEs – DMRS mapped to distinguish PUE, VUE and RSU type UEs via OC and OCC)).
furthermore Yasukawa discloses:and identify that the second terminal is a user equipment when the SCI resource and the data resource do not satisfy the preset mapping relationship (Yasukawa - FIG. 6 & ¶0042 (lines 10-15) & ¶0046 (lines 5-9) ; Yasukawa - FIG. 6 & ¶0042 (lines 10-15) The user apparatus UE may receive the RSU identification signal by monitoring the entire resource pool allocated for a PSCCH, a PSSCH, or a PSDCH. Further, the RSU identification signal may be transmitted by using a resource pool especially allocated for the RSU identification signal. The user apparatus UE may receive the RSU identification signal by monitoring only the especially allocated resource pool; ¶0046 (lines 5-9) UE identifies RSU1 via RSU specific resource pool; NOTE UE receiving signal can identify RSU Type UE based upon RSU resource pool, the negative alternative when resource does not match RSU resource pool – UE identifies signal is non RSU UE).
furthermore Li discloses: identify that the second terminal is a vehicle user equipment (VUE) (Li – See ¶0059 (lines 2-18) Vehicle (VUE), Pedestrian (PUE), and RSU (RSU type UE) are identified with different device type indexes which determine individual orthogonal cover codes (OCC) and cyclic shifts (CS) for a DMRS sequence mapped to PUE, VUE, RSU type UEs characteristic transmissions.. whereby probability of successfully receiving SAs of sending devices of different types transmitted within one RB, may be improved; NOTE: Device A is able to distinguish SAs from PUE type, VUE type, RSU type UE devices, based upon PUE, VUE, RSU UE specific DMRS sequences generated by OC and OCC (Mask of DMRS sequence) utilizing the device indexes of the PUE type, VUE type and RSU type UEs – DMRS mapped to distinguish PUE, VUE and RSU type UEs via applied OC and OCC).

13.            Claims 71-74, 76-77 are rejected under 35 U.S.C. 103 as being unpatentable over Yasukawa in view of Li further in view of Uchiyama et. al (US-20190132832-A1) referenced hereafter as “Uchiyama”.

Regarding Claim 71 (Currently Amended), Yasukawa in view of Li teaches: The first terminal of claim 69 [[70]], 
furthermore Yasukawa discloses: wherein the terminal type indicates that the first terminal is a user equipment ( Yasukawa – FIG. 6 & ¶ 0045 (lines 1-6) Further, the RSU 1 may transmit a D2D signal including a special DM-RS sequence (DM-RS sequence different from other user apparatuses UE and other RSUs), which upon receiving the D2D signal including the special DM-RS sequence, the user apparatus UE can determine that the D2D signal has been transmitted from the RSU 1; NOTE: RSU1 further transmits a D2D signal (all D2D signals) with a special DMRS which UE utilizes to identify RSU1), 
furthermore Li discloses: the terminal is a pedestrian user equipment (PUE) (Li – See ¶0059 (lines 2-18) Vehicle (VUE), Pedestrian (PUE), and RSU (RSU type UE) are identified with different device type indexes which determine individual orthogonal cover codes (OCC) and cyclic shifts (CS) for a DMRS sequence mapped to PUE, VUE, RSU type UEs characteristic transmissions.. whereby probability of successfully receiving SAs of sending devices of different types transmitted within one RB, may be improved; NOTE: Device A is able to distinguish SAs from PUE type, VUE type, RSU type UE devices, based upon PUE, VUE, RSU UE specific DMRS sequences generated by OC and OCC (Mask of DMRS sequence) utilizing the device indexes of the PUE type, VUE type and RSU type UEs – DMRS mapped to distinguish PUE, VUE and RSU type UEs via OC and OCC).
Yasakuwa in view of Li does not appear to explicitly disclose or strongly suggest: wherein the transmission resource comprises a reusable resource, and wherein the reusable resource is a resource[[,]] of another PUE[[,]] reused by the first terminal.
Uchiyama discloses: wherein the transmission resource comprises a reusable resource (Uchiyama - ¶00179(lines 1-15):Vehicle and Pedestrian UE share same resource pool with a possibility of collision; ¶0180 (lines 1-6)  individual Pedestrian and Vehicle resource pools to avoid collision between VUE and PUE – NOTE shared resource pool or reusable resouces), 
and wherein the reusable resource is a resource[[,]] of another PUE[[,]] reused by the first terminal (Uchiyama - ¶ 0179 (lines 1-15) PUE and VUE share resource pool and both PUE and VUE can perform sensing of resource power to to alleviate resource collision; ¶0180 (lines 1-6) Pedestrian UE and Vehicle UE can have individual resource pools; NOTE: PUE can sense and reuse resource of another PUE in PUE resource pool), 
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yasukawa in view of Li with the teaching of Uchiyama, since it enables sensing of efficient resources in inter-device communication such as V2X communication and furthermore enables resource collision avoidance for power limited Pedestrian devices without power consuming sensing procedures (Uchiyama ¶0012 0179, 0180).

Regarding Claim 72 (Currently Amended), Yasukawa in view of Li teaches: The first terminal of claim 69 [[70]], 
furthermore Yasukawa discloses: wherein the terminal type indicates that the first terminal is a user equipment (Yasukawa – FIG. 6 & ¶ 0045 (lines 1-6) Further, the RSU 1 may transmit a D2D signal including a special DM-RS sequence (DM-RS sequence different from other user apparatuses UE and other RSUs), which upon receiving the D2D signal including the special DM-RS sequence, the user apparatus UE can determine that the D2D signal has been transmitted from the RSU 1; NOTE: RSU1 further transmits a D2D signal (all D2D signals) with a special DMRS which UE utilizes to identify RSU1),
furthermore Li discloses: the terminal is a vehicle user equipment (VUE) (Li – See ¶0059 (lines 2-18) Vehicle (VUE), Pedestrian (PUE), and RSU (RSU type UE) are identified with different device type indexes which determine individual orthogonal cover codes (OCC) and cyclic shifts (CS) for a DMRS sequence mapped to PUE, VUE, RSU type UEs characteristic transmissions.. whereby probability of successfully receiving SAs of sending devices of different types transmitted within one RB, may be improved; NOTE: Device A is able to distinguish SAs from PUE type, VUE type, RSU type UE devices, based upon PUE, VUE, RSU UE specific DMRS sequences generated by OC and OCC (Mask of DMRS sequence) utilizing the device indexes of the PUE type, VUE type and RSU type UEs – DMRS mapped to distinguish PUE, VUE and RSU type UEs via applied OC and OCC).
Yasukawa in view of Li does not appear to explicitly disclose or strongly suggest: wherein the processor is further configured to run the computer executable instruction to enable the first terminal to determine whether the first terminal is configured to reuse a resource of a pedestrian user equipment (PUE), wherein the transmission resource comprises a reusable resource when the first terminal is configured to reuse the resource of the PUE, and wherein the reusable resource is the resource[[,]] of the PUE[[,]] reused by the first terminal.
Uchiyama discloses: wherein the processor is further configured to run the computer executable instruction to enable the first terminal to determine whether the first terminal is configured to reuse a resource of a pedestrian user equipment (PUE) (Uchiyama - ¶0159 (lines 6-11) Terminals with a high level of priority of a transmission packet can execute such sensing and select a resource that can be further used even if it is an occupied resource, and can execute transmission of a packet with a high level of priority that should be transmitted by all means; NOTE: all terminals enabled to sense and use resources based upon priority), 
wherein the transmission resource comprises a reusable resource when the first terminal is configured to reuse the resource of the PUE, and wherein the reusable resource is the resource, of the PUE, reused by the first terminal (Uchiyama - ¶0167 (lines 1-12) terminal determines a resource not occupied by another terminal as a resource on which transmission is possible by sensing SA information, or determine by using energy sensing if the value is equal to or smaller than the prescribed threshold value; ¶0179 (lines 1-15) PUE and VUE can share a resource pool; PUE and VUE can sense for resources to avoid collision; ¶0180 (lines 1-6) PUE and VUE can have respective resource pools to further avoid collision; NOTE: VUE enabled to sense other resource pools and based upon at least energy levels and priority use a resource used by another device including a PUE).
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yasukawa in view of Li with the teaching of Uchiyama, since it enables sensing of efficient resources in inter-device communication such as V2X communication and furthermore enables resource collision avoidance for power limited Pedestrian devices without power consuming sensing procedures (Uchiyama ¶0012 0179, 0180).

Regarding Claim 73 (Previously Presented), Yasukawa in view of Li and Uchiyama teaches: The first terminal of claim 72, 
furthermore Li discloses: wherein in a manner of determining whether the first terminal is configured to reuse the resource of the PUE, the processor is further configured to run the computer executable instruction to enable the first terminal to: determine whether energy of a signal received is less than a first threshold; and determine that the first terminal is configured to reuse the resource of the PUE when the energy of the signal received is less than the first threshold (Li – See FIG. 4 & Paragraph 0052: - Step 402 Device A selects resource and transmits data based on sensing for s second device, a reference value of received power, and a reference values of total received energy: NOTE a reference value of received energy).

Regarding Claim 74. (Previously Presented), Yasukawa in view of Li and Uchiyama teaches: The first terminal of claim 72, 
furthermore Li discloses: wherein in a manner of determining whether the first terminal is configured to reuse the resource of the PUE, the processor is further configured to run the computer executable instruction to enable the first terminal to: determine whether a power of a signal received is less than a second threshold; and determine that the first terminal is configured to reuse the resource of the PUE when the power of the signal received is less than the second threshold (Li – See FIG. 4 & Paragraph 0052: - Step 402 Device A selects resource and transmits data based on sensing for a second device, a reference value of received power, and a reference values of total received energy: NOTE a reference value of received power).

Regarding Claim 76 (Previously Presented), Yasukawa in view of Li and Uchiyama teaches: The first terminal of claim 72, 
furthermore Uchiyama discloses: wherein in a manner of determining whether the first terminal is configured to reuse the resource of the PUE, the processor is further configured to run the computer executable instruction to enable the first terminal to determine, based on configuration information received from a network side device, whether the first terminal is configured to reuse the resource of the PUE (Uchiyama - ¶0167 (lines 1-12) terminal determines a resource not occupied by another terminal as a resource on which transmission is possible by sensing SA information, or determine by using energy sensing if the value is equal to or smaller than the prescribed threshold value; ¶0168 (lines 1-12) terminal may at the time select a resource using a threshold value set for each piece of priority level information - a transmission packet type, the type of terminal device (a pedestrian, a vehicle, etc.), a transmission packet size, a forced to reselection counter (backoff type), or the like, where by thresholds notified via RCC or SIB to terminal OR the thresholds are set for each terminal device; NOTE: thresholds communicated via SIB or RRC or received from a network side ).

Regarding Claim 77 (Previously Presented), Yasukawa in view of Li and Uchiyama teaches: The first terminal of claim 72, 
furthermore Uchiyama discloses: wherein in a manner of determining whether the first terminal is configured to reuse the resource of the PUE, the processor is further configured to run the computer executable instruction to enable the first terminal to determine, based on preconfiguration information received from a network side device, whether the first terminal is configured to reuse the resource of the PUE (Uchiyama - ¶0167 (lines 1-12) terminal determines a resource not occupied by another terminal as a resource on which transmission is possible by sensing SA information, or determine by using energy sensing if the value is equal to or smaller than the prescribed threshold value; ¶0168(lines 1-12)  terminal may at the time select a resource using a threshold value set for each piece of priority level information - a transmission packet type, the type of terminal device (a pedestrian, a vehicle, etc.), a transmission packet size, a forced to reselection counter (backoff type), or the like, where by thresholds notified via RCC or SIB to terminal OR the thresholds are set for each terminal device; NOTE: thresholds set or preconfigured in terminal)

14.	Claims 75 are rejected under 35 U.S.C. 103 as being unpatentable over Yasukawa in view of Li and Uchiyama, further in view of Papasakellariou et. al (US-20160050667-A1) referenced hereafter as “Papasakellariou”.
Regarding Claim 75 (Previously Presented), Yasukawa in view of Li and Uchiyama teaches:  The first terminal of claim 72, 
While furthermore Uchiyama discloses: wherein in a manner of determining whether the first terminal is configured to reuse the resource of the PUE, the processor is further configured to run the computer executable instruction to enable the first terminal to: determine whether a power of the signal transmitted by the first terminal is less than a third threshold; and determine that the first terminal is configured to reuse the resource of the PUE when the power of the signal transmitted by the first terminal is less than the third threshold (Uchiyama - ¶0158 (lines 1-14) sensing terminal can determine reception power of a resource and predict how far the transmitting device is and in a case in which the terminal sensing has a packet that is likely to be transmitted with a relatively low level of power consumption or transmission power may be low, etc, the terminal device can determine whether transmission can be performed on the same resource, considering the distance to the transmission source; NOTE sensing terminal based upon reception power of resource determines pathloss/distance to transmitting terminal and determines a packet can be transmitted at a relatively low transmission power  - or relatively low with respect to a reception power threshold)
Assuming arguendo Yasukawa in view of Li and Uchiyama does not appear to explicitly disclose or strongly suggest: wherein in a manner of determining whether the first terminal is configured to reuse the resource of the PUE, the processor is further configured to run the computer executable instruction to enable the first terminal to: determine whether a power of the signal transmitted by the first terminal is less than a third threshold; and determine that the first terminal is configured to reuse the resource of the PUE when the power of the signal transmitted by the first terminal is less than the third threshold. 
Papasakellariou discloses: wherein in a manner of determining whether the first terminal is configured to reuse the resource of the PUE, the processor is further configured to run the computer executable instruction to enable the first terminal to: determine whether a power of the signal transmitted by the first terminal is less than a third threshold; and determine that the first terminal is configured to reuse the resource of the PUE when the power of the signal transmitted by the first terminal is less than the third threshold (Papasakellariou – See Para 0155: discloses UE considering an unlicensed carrier to be available for a PUSCH transmission conditioned on a transmission power of the PUSCH being smaller than a transmission power threshold; NOTE: For unlicensed different from a licensed carrier shared resource, and PUSCH transmitted when transmit power below or less than a threshold). 
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yasukawa in view of Li and Uchiyama with the teachings of Papasakellariou, since it enables combined unlicensed carrier and licensed carrier transmissions to balance DL coverage and UL coverage, reducing UE power consumption, and reduce a resource overhead associated with repetitions of a channel transmission in order to improve an effective SINR (Papasakellariou- 0074) 

15.            Claims 78 are rejected under 35 U.S.C. 103 as being unpatentable over Yasukawa in view of Hong et. al (US-5844900-A) referenced hereafter as “Hong”.
Regarding Claim 78 (Currently Amended) Yasukawa teaches: A first terminal (Yasukawa - ¶0036 (lines 1-7): disclosed is a user apparatus types such as vehicle and pedestrian UEs including RSU type UEs (UE type RSU)"- user apparatus UE including functions of UE, and a "base station type RSU; FIG. 6  UE – A first terminal), 
comprising: a system bus; a memory coupled to the system bus and configured to store a computer executable instruction; a communications interface coupled to the system bus and configured to communicate with another device; a processor coupled to the system bus and configured to run the computer executable instruction (Yasukawa – FIG. 13 & ¶0116 configuration of user apparatus UE and RSU 1 ..including a processor 1001, a memory 1002, a storage 1003, a communication apparatus 1004, an input apparatus 1005, an output apparatus 1006, and a bus 1007; FIG.13 & ¶0118: Functions of UE and RSU 1 realized by causing ..software (program) to be read into processor 1001 and the memory 1002, causing processor 1001 to perform calculations, to control communications performed by communication apparatus 1004, and data reading/writing to/from memory 1002 & storage 1003; NOTE;  UE comprising processor, memory, storage, communication apparatus coupled to a bus, processor executing software to communicate via communication apparatus for communication functions (see Fig. 6 - 9) )
to enable the first terminal to: receive, using the communications interface, a signal comprising first information from a second terminal , wherein the first information indicates a terminal type of the second terminal (Yasukawa - ¶FIG 5 & ¶0035: discloses setting of various information elements in MAC sub header or MAC header; Fig. 6 & ¶0040 RSU 1 transmits an RSU identification signal (S11); Fig. 6 & ¶0041 the RSU 1 may have a special address.. upon receiving the RSU identification signal, the user apparatus UE can determine that the RSU identification signal has been transmitted from the RSU 1 based on the address; FIG. 6 & ¶0042 (lines 1-8) RSU identification signal .. is an SCI including the address transmitted using a PSCCH, may be a MAC PDU including the address in the MAC header or the like transmitted by using a PSSCH, or may be a signal including the address transmitted by using a PSDCH; NOTE: UE receives from RSU 1 (RSU type UE) transmits RSU identification signal on SCI (Sidelink Control Information) with identification information set in a PSCCH, in an information element of a MAC header of a MAC PDU, PSDCH , where this set identification information (first information) identifies the RSU 1 (RSU type UE) to the receiving UE);
 [[ and]] receive, using a transmission resource, the signal comprising the first information from the second terminal, wherein the second terminal is configured to determine the transmission resource based on the terminal type of the second terminal (Yasukawa – FIG. 6 &¶0040 Fig. 6 & ¶0040 RSU 1 transmits an RSU identification signal (S11); RSU1 sends signal that identifies RSU1 to receiving UE ; FIG. 6 & ¶0042 (lines 10-15) The user apparatus UE may receive the RSU identification signal by monitoring the entire resource pool allocated for a PSCCH, a PSSCH, or a PSDCH. Further, the RSU identification signal may be transmitted by using a resource pool especially allocated for the RSU identification signal. The user apparatus UE may receive the RSU identification signal by monitoring only the especially allocated resource pool; ¶0046 (lines 5-9) UE identifies RSU1 via RSU specific resource pool; NOTE: RSU1 (RSU Type UE) selects resource to transmit SCI from RSU resource pool and receiving UE identifies RSU via resource pool allocation); 
identify the terminal type of the second terminal based on the first information (Yasukawa - Fig. 6 & ¶0041 the RSU 1 may have a special address.. upon receiving the RSU identification signal, the UE determines that the RSU identification signal has been transmitted from the RSU 1 based on the address; FIG. 6 & ¶0042 (lines 1-8) RSU identification signal .. is an SCI including the address transmitted …, may be a MAC PDU including the address in the MAC header or the like transmitted by using a PSSCH, or may be a signal including the address transmitted by using a PSDCH; FIG. 6 & ¶0042 (lines 10-15) The user apparatus UE may receive the RSU identification signal by monitoring ..resource pool allocated for a PSCCH, a PSSCH, or a PSDCH, or transmitted by using a resource pool especially allocated for the RSU identification signal..; ¶0046 (lines 5-9) UE identifies RSU1 via RSU specific resource pool; NOTE: RSU1 (RSU Type UE) selects resource to transmit SCI from RSU resource pool and receiving UE identifies RSU via RSU specific address transmitted in SCI signal, in MAC PDU header element, RSU specific resource pool allocation); 
and [[ to ]]avoid signal interference between the first terminal and the second terminal ( Yasukawa FIG. 6 & ¶0046 (lines 1-5):  RSU 1 may transmit a D2D signal (PSCCH, PSSCH, PSDCH, etc.) by using a special carrier (e.g., V2X dedicated carrier for the RSU), or, a special time/frequency resource pool (e.g., RSU dedicated resources) ; FIG. 6 & ¶0049 (lines 4-8) .., in order to cause the radio resources allocated for multiple user apparatuses to be orthogonal to each other, the RSU 1 selects from the resource pool a radio resource other than the radio resources that have already been allocated for other user apparatuses UE; NOTE: RSU 1 allocates to receiving UE orthogonal resources from resources already allocated including those allocated to RSU signals – orthogonal resource pools avoid interference between RSU1 and receiving UE).
Yasukawa does not appear to explicitly disclose or strongly suggest: and wherein the first information comprises: a signal period field of the control information; a transmit power field of the control information; and a priority field of the control information;
Hong discloses: and wherein the first information comprises: a signal period field of the control information; a transmit power field of the control information; and a priority field of the control information (Hong – See Col 8 (lines 1-30): NOTE discloses a standard frame header can be used on all frames including a resync frame and sync frame and the standard header includes an identification code of a transmitting node as well as priority - whether the node is a master station, alternate master station, or a low priority station (NOTE: Priority field), Control - transmission power level, data compression technique, radio speed, and so forth (NOTE: power field), medium access control length -  frame length from node/frame up to CRC (NOTE: signal period), where node/frame type portion of the standard header can specify the node type (i.e., master station, alternate station or station) and the frame type (NOTE: Device Type); NOTE: Standard Header used for identification between master, lower priority stations and claimed fields are disclosed please see notes above);
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yasukawa with the teaching of Hong, since it enables a protocol for direct device to device communication without an intermediary access point enabling fair access of contention based resources while dynamically adjusting slot capacity (Hong – col 13 (lines 1-30)).

16.            Claims 80-81 are rejected under 35 U.S.C. 103 as being unpatentable over Yasukawa in view of Hong, and Li, further in view of Uchiyama et. al (US-20190132832-A1) referenced hereafter as “Uchiyama”
Regarding Claim 80 (Currently Amended) Yasukawa in view of Hong teaches: The first terminal of claim 78 [[79]], 
furthermore Yasukawa discloses: wherein the terminal type indicates that the second terminal is a user equipment ( Yasukawa – FIG. 6 & ¶ 0045 (lines 1-6) Further, the RSU 1 may transmit a D2D signal including a special DM-RS sequence (DM-RS sequence different from other user apparatuses UE and other RSUs), which upon receiving the D2D signal including the special DM-RS sequence, the user apparatus UE can determine that the D2D signal has been transmitted from the RSU 1; NOTE: RSU1 further transmits a D2D signal (all D2D signals) with a special DMRS which UE utilizes to identify RSU1), 
Yasukawa in view of  Hong does not appear to explicitly disclose or strongly suggest: the terminal is a pedestrian user equipment (PUE),
Li discloses: the terminal is a pedestrian user equipment (PUE) (Li – See ¶0059 (lines 2-18) Vehicle (VUE), Pedestrian (PUE), and RSU (RSU type UE) are identified with different device type indexes which determine individual orthogonal cover codes (OCC) and cyclic shifts (CS) for a DMRS sequence mapped to PUE, VUE, RSU type UEs characteristic transmissions.. whereby probability of successfully receiving SAs of sending devices of different types transmitted within one RB, may be improved; NOTE: Device A is able to distinguish SAs from PUE type, VUE type, RSU type UE devices, based upon PUE, VUE, RSU UE specific DMRS sequences generated by OC and OCC (Mask of DMRS sequence) utilizing the device indexes of the PUE type, VUE type and RSU type UEs – DMRS mapped to distinguish PUE, VUE and RSU type UEs via OC and OCC).
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yasukawa in view of Hong with the teaching of Li, since it enables improving decoding performance of the SA and received power measuring accuracy, and thereby enhancing V2X performances in a case, where multiple device types exist simultaneously (Li See ¶0059))
Yasakuwa in view of Hong and Li teaches: The first terminal of claim 78 [[79]], wherein the terminal type indicates that the second terminal is a pedestrian user equipment (PUE),
Yasakuwa in view of Hong and Li does not appear to explicitly disclose or strongly suggest: wherein the transmission resource comprises a reusable resource, and wherein the reusable resource is a resource[[,]] of another PUE[[,]] reused by the second terminal.
Uchiyama discloses: wherein the transmission resource comprises a reusable resource (Uchiyama - ¶00179 (lines 1-5):Vehicle and Pedestrian UE share same resource pool with a possibility of collision; ¶0180 (lines 1-6) individual Pedestrian and Vehicle resource pools to avoid collision between VUE and PUE – NOTE shared resource pool or reusable resources),
and wherein the reusable resource is a resource[[,]] of another PUE[[,]] reused by the second terminal (Uchiyama - ¶ 0179 (lines 1-15) PUE and VUE share resource pool and both PUE and VUE can perform sensing of resource power to alleviate resource collision; ¶0180 (lines 1-6) Pedestrian UE and Vehicle UE can have individual resource pools; NOTE: PUE can sense and reuse resource of another PUE in PUE resource pool).
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yasukawa in view of Hong and Li with the teaching of Uchiyama, since it enables sensing of efficient resources in inter-device communication such as V2X communication and furthermore enables resource collision avoidance for power limited Pedestrian devices without power consuming sensing procedures (Uchiyama ¶0012 0179, 0180).

Regarding Claim 81 (Currently Amended), Yasukawa in view of Hong teaches: The first terminal of claim 78 [[79]], 
furthermore Yasukawa discloses: wherein the terminal type indicates that the second terminal is a user equipment (Yasukawa – FIG. 6 & ¶ 0045 (lines 1-6) Further, the RSU 1 may transmit a D2D signal including a special DM-RS sequence (DM-RS sequence different from other user apparatuses UE and other RSUs), which upon receiving the D2D signal including the special DM-RS sequence, the user apparatus UE can determine that the D2D signal has been transmitted from the RSU 1; NOTE: RSU1 further transmits a D2D signal (all D2D signals) with a special DMRS which UE utilizes to identify RSU1),
Yasukawa in view of Hong does not appear to explicitly disclose or strongly suggest: the terminal is a vehicle user equipment (VUE).
Li discloses: the terminal is a vehicle user equipment (VUE) (Li – See ¶0059 (lines 2-18) Vehicle (VUE), Pedestrian (PUE), and RSU (RSU type UE) are identified with different device type indexes which determine individual orthogonal cover codes (OCC) and cyclic shifts (CS) for a DMRS sequence mapped to PUE, VUE, RSU type UEs characteristic transmissions.. whereby probability of successfully receiving SAs of sending devices of different types transmitted within one RB, may be improved; NOTE: Device A is able to distinguish SAs from PUE type, VUE type, RSU type UE devices, based upon PUE, VUE, RSU UE specific DMRS sequences generated by OC and OCC (Mask of DMRS sequence) utilizing the device indexes of the PUE type, VUE type and RSU type UEs – DMRS mapped to distinguish PUE, VUE and RSU type UEs via applied OC and OCC).
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yasukawa in view of Hong with the teaching of Li, since it enables improving decoding performance of the SA and received power measuring accuracy, and thereby enhancing V2X performances in a case, where multiple device types exist simultaneously (Li See ¶0059)).
Yasukawa in view of Hong and Li teaches: The first terminal of claim 78 [[79]], wherein the terminal type indicates that the second terminal is a vehicle user equipment (VUE),
Yasukawa in view of Hong and Li does not appear to explicitly disclose or strongly suggest: wherein the transmission resource comprises a reusable resource when the second terminal reuses a resource of a pedestrian user equipment (PUE), and wherein the reusable resource is the resource[[,]] of the PUE[[,]] reused by the second terminal
Uchiyama discloses: wherein the transmission resource comprises a reusable resource when the second terminal reuses a resource of a pedestrian user equipment (PUE) ((Uchiyama - ¶0159 (lines 6-11) Terminals with a high level of priority of a transmission packet can execute such sensing and select a resource that can be further used even if it is an occupied resource, and can execute transmission of a packet with a high level of priority that should be transmitted by all means; ¶0179 (lines 1-5) PUE and VUE can share a resource pool; PUE and VUE can sense for resources to avoid collision; ¶0180 (Lines 1-6) PUE and VUE can have respective resource pools to further avoid collision;  NOTE: all terminals including PUE an VUE enabled to sense and use resources based upon priority, and VUE can sense and reuse PUE resource pool resources), 
and wherein the reusable resource is the resource, of the PUE, reused by the second terminal (Uchiyama - ¶0167 (lines 1-11) terminal determines a resource not occupied by another terminal as a resource on which transmission is possible by sensing SA information, or determine by using energy sensing if the value is equal to or smaller than the prescribed threshold value; ¶0179 (lines 1-15) PUE and VUE can share a resource pool; PUE and VUE can sense for resources to avoid collision; ¶0180 (lines 1-6 ) PUE and VUE can have respective resource pools to further avoid collision; NOTE: VUE enabled to sense other resource pools and based upon at least energy levels and priority use a resource used by another device including a PUE)
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yasukawa in view of Hong and Li with the teaching of Uchiyama, since it enables sensing of efficient resources in inter-device communication such as V2X communication and furthermore enables resource collision avoidance for power limited Pedestrian devices without power consuming sensing procedures (Uchiyama ¶0012 0179, 0180).

17.            Claims 82 are rejected under 35 U.S.C. 103 as being unpatentable over Yasukawa in view of Hong, further in view of Uchiyama.

Regarding Claim 82 (Currently Amended), Yasukawa teaches:  A first terminal (Yasukawa - ¶0036 (lines 1-7): disclosed is a user apparatus types such as vehicle and pedestrian UEs including RSU type UEs (UE type RSU)"- user apparatus UE including functions of UE, and a "base station type RSU; FIG. 6  UE – A first terminal), 
comprising: a system bus; a memory coupled to the system bus and configured to store a computer executable instruction; a communications interface coupled to the system bus and configured to communicate with another device; and a processor coupled to the system bus and configured to run the computer executable instruction (Yasukawa – FIG. 13 & ¶0116 configuration of user apparatus UE and RSU 1 ..including a processor 1001, a memory 1002, a storage 1003, a communication apparatus 1004, an input apparatus 1005, an output apparatus 1006, and a bus 1007; FIG.13 & ¶0118: Functions of UE and RSU 1 realized by causing ..software (program) to be read into processor 1001 and the memory 1002, causing processor 1001 to perform calculations, to control communications performed by communication apparatus 1004, and data reading/writing to/from memory 1002 & storage 1003; NOTE;  UE comprising processor, memory, storage, communication apparatus coupled to a bus, processor executing software to communicate via communication apparatus for communication functions (see Fig. 6 - 9) ) 
to enable the first terminal to: receive a signal from a second terminal using a transmission resource (Yasukawa – FIG. 6 &¶0040 Fig. 6 & ¶0040 RSU 1 transmits an RSU identification signal (S11); RSU1 sends signal that identifies RSU1 to receiving UE ; FIG. 6 & ¶0042 (lines 10-15) The user apparatus UE may receive the RSU identification signal by monitoring the entire resource pool allocated for a PSCCH, a PSSCH, or a PSDCH. Further, the RSU identification signal may be transmitted by using a resource pool especially allocated for the RSU identification signal. The user apparatus UE may receive the RSU identification signal by monitoring only the especially allocated resource pool; ¶0046 (lines 5-9) UE identifies RSU1 via RSU specific resource pool; NOTE: RSU1 (RSU Type UE) selects resource to transmit SCI from RSU resource pool and UE receiving signal from RSU1 identifies RSU via resource pool allocation of received signal);
identify a terminal type of the second terminal based on the transmission resource (Yasukawa - FIG. 6 & ¶0042 (lines 10-15) The user apparatus UE may receive the RSU identification signal by monitoring the entire resource pool allocated for a PSCCH, a PSSCH, or a PSDCH. Further, the RSU identification signal may be transmitted by using a resource pool especially allocated for the RSU identification signal. The user apparatus UE may receive the RSU identification signal by monitoring only the especially allocated resource pool; ¶0046 (lines 5-9) UE identifies RSU1 via RSU specific resource pool; NOTE: RSU1 (RSU Type UE) selects resource to transmit SCI from RSU resource pool and UE receiving signal from RSU1 identifies RSU (RSU Type UE) via resource pool allocation of received signal); 
and ( Yasukawa FIG. 6 & ¶0046 (lines 1-5):  RSU 1 may transmit a D2D signal (PSCCH, PSSCH, PSDCH, etc.) by using a special carrier (e.g., V2X dedicated carrier for the RSU), or, a special time/frequency resource pool (e.g., RSU dedicated resources) ; FIG. 6 & ¶0049 (lines 4-8) .., in order to cause the radio resources allocated for multiple user apparatuses to be orthogonal to each other, the RSU 1 selects from the resource pool a radio resource other than the radio resources that have already been allocated for other user apparatuses UE; NOTE: RSU 1 allocates to receiving UE orthogonal resources from resources already allocated including those allocated to RSU signals – orthogonal resource pools avoid interference between RSU1 and receiving UE).  
Yasukawa does not appear to explicitly disclose or strongly suggest: process the signal, wherein processing the signal comprises determining a signal period, a signal transmit power, and a signal priority information;
Hong Discloses: process the signal, wherein processing the signal comprises determining a signal period, a signal transmit power, and a signal priority information (Hong – See Col 8 (lines 1-30): NOTE discloses a standard frame header can be used on all frames including a resync frame, sync frame, a request-to-send frame (RTS), a clear-to-send frame (CTS) etc., and the standard header includes an identification code of a transmitting node as well as priority - whether the node is a master station, alternate master station, or a low priority station (NOTE: Priority field), Control - transmission power level, data compression technique, radio speed, and so forth (NOTE: power field), medium access control length -  frame length from node/frame up to CRC (NOTE: signal period), where node/frame type portion of the standard header can specify the node type (i.e., master station, alternate station or station) and the frame type (NOTE: Device Type); In Col 8 (lines 55-65); Col 9 (1-30) discloses exchange or processing between nodes of the Sync and Resync type messages which include disclosed message types; Col 10 (lines 7-16) discloses RTS and CTS frame processing; NOTE: Standard Header used for identification between master, lower priority stations and claimed fields disclosed – please see notes above); 
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yasukawa with the teaching of Hong, since it enables a protocol for direct device to device communication without an intermediary access point enabling fair access of contention based resources while dynamically adjusting slot capacity (Hong – col 13 (lines 1-30)).
	While Yasukawa in view of Hong discloses: A first terminal, comprising: a system bus; a memory coupled to the system bus and configured to store a computer executable instruction; a communications interface coupled to the system bus and configured to communicate with another device; and a processor coupled to the system bus and configured to run the computer executable instruction to enable the first terminal to: receive a signal from a second terminal using a transmission resource; process the signal, wherein processing the signal comprises determining a signal period, a signal transmit power, and a signal priority information; identify a terminal type of the second terminal based on the transmission resource; and 
	Yasukawa in view of Hong does not appear to explicitly disclose or strongly suggest: first and second terminals of vehicle user equipment (VUE) and pedestrian user equipment (PUE).  
	Uchiyama discloses: avoid signal interference between first and second terminals first and second terminals of vehicle user equipment (VUE) and pedestrian user equipment (PUE) (Uchiyama – See ¶00180 - A resource collision between the pedestrian terminal and the vehicle terminal can be avoided if the pedestrian terminal and the vehicle terminal use different resource pools, and the pedestrian terminal can select a resource at random without performing sensing; NOTE discloses interference avoidance for resource selection via Pedestrian terminal (PUE) and vehicle terminal (VUE) selecting communication resources from separate non overlapping resource pools ).
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yasukawa in view of Hong with the teaching of Uchiyama, since it enables sensing of efficient resources in inter-device communication such as V2X communication and furthermore enables resource collision avoidance for power limited Pedestrian devices without power consuming sensing procedures (Uchiyama ¶0012 0179, 0180).  

Regarding Claim 83 (Previously Presented), Yasukawa in view of Hong and Uchiyama teaches:  The first terminal of claim 82, 
furthermore Yasukawa discloses: wherein in a manner of identifying the terminal type of the second terminal, the processor is further configured to run the computer executable instruction to enable the first terminal to: determine whether a Sidelink Control Information (SCI) resource is located at a preset location (Yasukawa – See Para 0031 (lines 3-8) : The transmission side user apparatus UEa transmits (indicates/reports) a Data transmission resource to a reception side user apparatus UEb by using SCI ( Sidelink Control Information) through a resource selected from the Control resource pool, and transmits Data by using the Data transmission resource; In Para 31 (lines 10-15) discloses Mode 1 - resources are allocated dynamically by an (E)PDCCH transmitted from a base station eNB to a user apparatus UE and Mode 2, the user apparatus UEa autonomously selects a transmission resource from the Control/Data transmission resource pools, where the resource pools are transmitted (indicated/reported) by SIB or are defined in advance; NOTE: SCI is mapped to preset resource pools and UE is aware or able to determine the resource pool allocation – resource pool preset location);
identify that the second terminal is a user equipment when the SCI resource is located at the preset location (Yasukawa - FIG. 6 & ¶0042 (lines 10-15) The user apparatus UE may receive the RSU identification signal by monitoring the entire resource pool allocated for a PSCCH, a PSSCH, or a PSDCH. Further, the RSU identification signal may be transmitted by using a resource pool especially allocated for the RSU identification signal. The user apparatus UE may receive the RSU identification signal by monitoring only the especially allocated resource pool; ¶0046 (lines 5-9) UE identifies RSU1 via RSU specific resource pool; NOTE: RSU1 (RSU Type UE) selects resource to transmit SCI from RSU resource pool and UE receiving signal from RSU1 identifies RSU (RSU Type UE) via resource pool allocation of received signal); 
furthermore Uchiyama discloses: the terminal is a pedestrian user equipment (PUE) (Uchiyama – See ¶00180 - A resource collision between the pedestrian terminal and the vehicle terminal can be avoided if the pedestrian terminal and the vehicle terminal use different resource pools, and the pedestrian terminal can select a resource at random without performing sensing; NOTE discloses interference avoidance for resource selection via Pedestrian terminal (PUE) and vehicle terminal (VUE) selecting communication resources from separate non overlapping PUE and VUE resource pools – PUE utilizes or associated with PUE resources).
furthermore Yasukawa discloses: and identify that the second terminal is a user equipment when the SCI resource is not located at the preset location (Yasukawa - FIG. 6 & ¶0042 (lines 10-15) & ¶0046 (lines 5-9) ; See above; NOTE UE receiving signal can identify RSU Type UE based upon RSU resource pool, the negative alternative when resource does not match RSU resource pool – UE identifies signal is non RSU UE).
furthermore Uchiyama discloses: the terminal is a vehicle user equipment (VUE) (Uchiyama – See ¶00180 - A resource collision between the pedestrian terminal and the vehicle terminal can be avoided if the pedestrian terminal and the vehicle terminal use different resource pools, and the pedestrian terminal can select a resource at random without performing sensing; NOTE discloses interference avoidance for resource selection via Pedestrian terminal (PUE) and vehicle terminal (VUE) selecting communication resources from separate non overlapping PUE and VUE resource pools – VUE utilizes or associated with VUE resources that does not use PUE resources)

Regarding Claim 84 (Previously Presented), Yasukawa in view of Hong and Uchiyama teaches:   The first terminal of claim 82, 
furthermore Yasukawa discloses: wherein in a manner of identifying the terminal type of the second terminal, the processor is further configured to run the computer executable instruction to enable the first terminal to: determine whether a Sidelink Control Information (SCI) resource and a data resource satisfy a preset mapping relationship (Yasukawa – See Para 0031 (lines 3-8): The transmission side user apparatus UEa transmits (indicates/reports) a Data transmission resource to a reception side user apparatus UEb by using SCI ( Sidelink Control Information) through a resource selected from the Control resource pool, and transmits Data by using the Data transmission resource: NOTE: SCI and Data are mapped to preset resource pools);
identify that the second terminal is a user equipment when the SCI resource and the data resource satisfy the preset mapping relationship (Yasukawa - FIG. 6 & ¶0042 (lines 10-15) The user apparatus UE may receive the RSU identification signal by monitoring the entire resource pool allocated for a PSCCH, a PSSCH, or a PSDCH. Further, the RSU identification signal may be transmitted by using a resource pool especially allocated for the RSU identification signal. The user apparatus UE may receive the RSU identification signal by monitoring only the especially allocated resource pool; ¶0046 (lines 5-9) UE identifies RSU1 via RSU specific resource pool; NOTE: RSU1 (RSU Type UE) selects resource to transmit SCI from RSU resource pool and UE receiving signal from RSU1 identifies RSU (RSU Type UE) via resource pool allocation of received signal); 
furthermore Uchiyama discloses: the terminal is a pedestrian user equipment (PUE) (Uchiyama – See ¶00180 - A resource collision between the pedestrian terminal and the vehicle terminal can be avoided if the pedestrian terminal and the vehicle terminal use different resource pools, and the pedestrian terminal can select a resource at random without performing sensing; NOTE discloses interference avoidance for resource selection via Pedestrian terminal (PUE) and vehicle terminal (VUE) selecting communication resources from separate non overlapping PUE and VUE resource pools – PUE utilizes or associated with PUE resources).

Regarding Claim 85 (Previously Presented), Yasukawa in view of Hong and Uchiyama teaches: The first terminal of claim 82,
furthermore Yasukawa discloses: wherein in a manner of identifying the terminal type of the second terminal, the processor is further configured to run the computer executable instruction to enable the first terminal to: determine whether a Sidelink Control Information (SCI) resource is located in a preset SCI resource pool and a data resource is located in a preset data resource pool (Yasukawa – See Para 0031 (lines 3-8) : The transmission side user apparatus UEa transmits (indicates/reports) a Data transmission resource to a reception side user apparatus UEb by using SCI ( Sidelink Control Information) through a resource selected from the Control resource pool, and transmits Data by using the Data transmission resource; In Para 31 (lines 10-15) discloses Mode 1 - resources are allocated dynamically by an (E)PDCCH transmitted from a base station eNB to a user apparatus UE and Mode 2, the user apparatus UEa autonomously selects a transmission resource from the Control/Data transmission resource pools, where the resource pools are transmitted (indicated/reported) by SIB or are defined in advance; NOTE: SCI and Data are mapped to preset resource pools and UE is aware or able to determine the resource pool allocation );
[[and]] determine that the second terminal is a user equipment when the SCI resource is located in the preset SCI resource pool and the data resource is located in the preset data resource pool (Yasukawa - FIG. 6 & ¶0042 (lines 10-15) The user apparatus UE may receive the RSU identification signal by monitoring the entire resource pool allocated for a PSCCH, a PSSCH, or a PSDCH. Further, the RSU identification signal may be transmitted by using a resource pool especially allocated for the RSU identification signal. The user apparatus UE may receive the RSU identification signal by monitoring only the especially allocated resource pool; ¶0046 (lines 5-9) UE identifies RSU1 via RSU specific resource pool; NOTE: RSU1 (RSU Type UE) selects resource to transmit SCI from RSU resource pool and UE receiving signal from RSU1 identifies RSU (RSU Type UE) via resource pool allocation of received signal);
furthermore Uchiyama discloses: the terminal is a pedestrian user equipment (PUE) (Uchiyama – See ¶00180 - A resource collision between the pedestrian terminal and the vehicle terminal can be avoided if the pedestrian terminal and the vehicle terminal use different resource pools, and the pedestrian terminal can select a resource at random without performing sensing; NOTE discloses interference avoidance for resource selection via Pedestrian terminal (PUE) and vehicle terminal (VUE) selecting communication resources from separate non overlapping PUE and VUE resource pools – PUE utilizes or associated with PUE resources).
furthermore Yasukawa discloses: identify that the second terminal is a(Yasukawa - FIG. 6 & ¶0042 (lines 10-15) & ¶0046 (lines 5-9) ; Yasukawa - FIG. 6 & ¶0042 (lines 10-15) The user apparatus UE may receive the RSU identification signal by monitoring the entire resource pool allocated for a PSCCH, a PSSCH, or a PSDCH. Further, the RSU identification signal may be transmitted by using a resource pool especially allocated for the RSU identification signal. The user apparatus UE may receive the RSU identification signal by monitoring only the especially allocated resource pool; ¶0046 (lines 5-9) UE identifies RSU1 via RSU specific resource pool; NOTE: UE receiving signal can identify RSU Type UE based upon RSU resource pool, the negative alternative when resource does not match RSU resource pool – UE identifies signal is non RSU UE),
furthermore Uchiyama discloses: the terminal is a vehicle user equipment (VUE) (Uchiyama – See ¶00180 - A resource collision between the pedestrian terminal and the vehicle terminal can be avoided if the pedestrian terminal and the vehicle terminal use different resource pools, and the pedestrian terminal can select a resource at random without performing sensing; NOTE: discloses interference avoidance for resource selection via Pedestrian terminal (PUE) and vehicle terminal (VUE) selecting communication resources from separate non overlapping PUE and VUE resource pools – VUE utilizes or associated with VUE resources that does not use PUE resources)

Regarding Claim 86 (Previously Presented), Yasukawa in view of Hong and Uchiyama teaches:  The first terminal of claim 84, 
furthermore Yasukawa discloses: wherein the transmission resource is a Sidelink Control Information (SCI) resource (Yasukawa – See FIG. 3B ¶ 0031 (lines 3-8): The transmission side user apparatus UEa transmits (indicates/reports) a Data transmission resource to a reception side user apparatus UEb by using SCI ( Sidelink Control Information) through a resource selected from the Control resource pool, and transmits Data by using the Data transmission resource; ¶0042 (lines 1-15) RSU identification signal .. is an SCI including the address transmitted using a PSCCH ; The user apparatus UE may receive the RSU identification signal by monitoring the entire resource pool allocated for a PSCCH, a PSSCH, or a PSDCH. Further, the RSU identification signal may be transmitted by using a resource pool especially allocated for the RSU identification signal. The user apparatus UE may receive the RSU identification signal by monitoring only the especially allocated resource pool; NOTE: RSU identification is on SCI mapped to a preset resource pool for identification signal or SCI resource pool and furthermore UE control and Data resource pools can be preset)

Regarding Claim 87 (Previously Presented), Yasukawa in view of Hong and Uchiyama teaches:  The first terminal of claim 84, 
furthermore Yasukawa discloses: wherein the terminal type of the second terminal is a user equipment (Yasukawa - FIG. 6 & ¶0042 (lines 10-15) The user apparatus UE may receive the RSU identification signal by monitoring the entire resource pool allocated for a PSCCH, a PSSCH, or a PSDCH. Further, the RSU identification signal may be transmitted by using a resource pool especially allocated for the RSU identification signal. The user apparatus UE may receive the RSU identification signal by monitoring only the especially allocated resource pool; ¶0046 (lines 5-9) UE identifies RSU1 via RSU specific resource pool; NOTE: RSU1 (RSU Type UE) selects resource to transmit SCI from RSU resource pool and UE receiving signal from RSU1 identifies RSU (RSU Type UE) via resource pool allocation of received signal), 
furthermore Uchiyama discloses: the terminal is a pedestrian user equipment (PUE) (Uchiyama – See ¶00180 - A resource collision between the pedestrian terminal and the vehicle terminal can be avoided if the pedestrian terminal and the vehicle terminal use different resource pools, and the pedestrian terminal can select a resource at random without performing sensing; NOTE discloses interference avoidance for resource selection via Pedestrian terminal (PUE) and vehicle terminal (VUE) selecting communication resources from separate non overlapping PUE and VUE resource pools – PUE utilizes or associated with PUE resources).

Regarding Claim 88 (Previously Presented), Yasukawa in view of Hong and Uchiyama teaches:  The first terminal of claim 84, 
furthermore Yasukawa discloses: wherein the terminal type of the second terminal is a user equipment (Yasukawa - FIG. 6 & ¶0042 (lines 10-15) The user apparatus UE may receive the RSU identification signal by monitoring the entire resource pool allocated for a PSCCH, a PSSCH, or a PSDCH. Further, the RSU identification signal may be transmitted by using a resource pool especially allocated for the RSU identification signal. The user apparatus UE may receive the RSU identification signal by monitoring only the especially allocated resource pool; ¶0046 (lines 5-9) UE identifies RSU1 via RSU specific resource pool; NOTE: RSU1 (RSU Type UE) selects resource to transmit SCI from RSU resource pool and UE receiving signal from RSU1 identifies RSU (RSU Type UE) via resource pool allocation of received signal),
Uchiyama discloses: the terminal is a vehicle user equipment (VUE) (Uchiyama – See ¶00180 - A resource collision between the pedestrian terminal and the vehicle terminal can be avoided if the pedestrian terminal and the vehicle terminal use different resource pools, and the pedestrian terminal can select a resource at random without performing sensing; NOTE discloses interference avoidance for resource selection via Pedestrian terminal (PUE) and vehicle terminal (VUE) selecting communication resources from separate non overlapping PUE and VUE resource pools – VUE utilizes or associated with VUE resources).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Mo - Fri 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A.S./Examiner, Art Unit 2414

April 09	, 2021



/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414